FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT AUG 1.9 202
FOR THE WESTERN DISTRICT OF NORTH CAROLINA __ US DISTRICT COURT

 

 

CHARLOTTE DIVISION WESTERN DISTRICT OF NC
UNITED STATES OF AMERICA ) DOCKET NO.; 2.20 er 20 MOS
)
v. ) UNDER SEAL
) ORDER TO SEAL THE INDICTMENT
DINO CRNALIC )
)

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature
of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

This the 14 day of August, 2020.

O dla

UNITED STATES MAGISTRATE JUDGE

Case 3:20-cr-00290-MOC-DSC Document 2 Filed 08/19/20 Page 1of1

 
